       19-13576-scc       Doc 18      Filed 12/02/19 Entered 12/02/19 11:30:06              Blank Notice
                                            (wysiwyg) Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              One Bowling Green
                                           New York, NY 10004−1408


IN RE: S.L.B. Essex Family Limited Partnership            CASE NO.: 19−13576−scc

Social Security/Taxpayer ID/Employer ID/Other Nos.:       CHAPTER: 11
37−1666076




                           NOTICE OF ADJOURNMENT OF HEARING



Please take notice that the Initial Case Conference scheduled for December 2, 2019 has been adjourned. The new
hearing date is December 11, 2019 at 2:00 p.m.

Thank you



Dated: December 2, 2019                                      Vito Genna
                                                             Clerk of the Court
